Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY




IN RE FETZIMA                                                  Civil Action No. 17-10230-ES-MAH
                                                                       (CONSOLIDATED)




SALAS, DISTRICT JUDGE

        Before the Court is the parties’ request for claim construction. The Court held a Markman

hearing on September 27, 2019. (D.E. No. 204). This Opinion sets forth the Court’s constructions

of the disputed terms.

I.      Background

        This case involves plaintiffs Allergan Sales, LLC, Allergan USA, Inc., Allergan

Pharmaceuticals International Limited,1 and Pierre Fabre Medicament S.A.S.’s (collectively,

“Plaintiffs”) drug product, Fetzima®, which is used to treat patients with major depressive

disorder. (D.E. No. 102 (“Pl. Open. Br.”) at 1; D.E. No. 101 (“Def. Open. Br.”) at 2). The active

ingredient in Fetzima® is levomilnacipran hydrochloride, which is the dextrogyral enantiomer of

milnacipran hydrochloride. (See Pl. Open. Br. at 3–4; Def. Open. Br. at 2–3). Plaintiffs initially

asserted three patents against defendants Aurobindo Pharma USA, Inc. and Aurobindo Pharma


1
        On December 28, 2020, upon the party’s request and in light of “a formal corporate restructuring and name
change,” Judge Hammer granted plaintiff Forest Laboratories Holdings Limited’s request that it will be known as
Forest Laboratories Holdings Unlimited Company in this matter. (D.E. No. 379). Subsequently, on February 19,
2021, Judge Hammer granted another name-changing request and ordered that plaintiff Forest Laboratories Holdings
Unlimited Company shall be known as “Allergan Pharmaceuticals International Limited” in this matter. (D.E.
No. 399).
Limited, MSN Laboratories Private Limited and MSN Pharmaceuticals, Inc., Torrent

Pharmaceuticals Limited and Torrent Pharma Inc., and Zydus Pharmaceuticals (USA) Inc.

(collectively, “Defendants”), alleging that their respective Abbreviated New Drug Applications

(“ANDAs”) constitute patent infringement. (D.E. No. 87 (“Joint Stmt.”) at 2). At issue for claim

construction are two of the three asserted patents: United States Patents No. 8,481,598 (the “’598

Patent”) and No. RE43, 879 (the “’879 Patent”), both of which involve method of treatment claims

regarding levomilnacipran and its derivatives.

II.     Legal Standard

        A patent claim is that “portion of the patent document that defines the scope of the

patentee’s rights.” Teva Pharms. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 321 (2015). When the

parties in a patent infringement action “present a fundamental dispute regarding the scope of a

claim term, it is the court’s duty to resolve it.” O2 Micro Int’l Ltd. v. Beyond Innovation Tech.

Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008).

        The words of a claim are generally given their ordinary and customary meaning, which is

“the meaning that the term would have to a person of ordinary skill in the art in question at the

time of the invention, i.e., as of the effective filing date of the patent application.” Phillips v. AWH

Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005). To determine the ordinary and customary meaning

of a disputed term, the court must look to “those sources available to the public that show what a

person of skill in the art would have understood [the] disputed claim language to mean.” Id. at

1314. To this end, “the court has numerous sources that it may properly utilize for guidance.

These sources . . . include both intrinsic evidence (e.g., the patent specification and file history)

and extrinsic evidence (e.g., expert testimony).” Vitronics Corp. v. Conceptronic, Inc., 90 F.3d

1576, 1582 (Fed. Cir. 1996).




                                                   2
       With respect to intrinsic evidence, the court must “look to the claim language, the

specification, the prosecution history, and any relevant extrinsic evidence.” Meyer Intellectual

Props. Ltd. v. Bodum, Inc., 690 F.3d 1354, 1368 (Fed. Cir. 2012). “[T]he claims themselves

provide substantial guidance as to the meaning of particular claim terms.” Phillips, 415 F.3d at

1314. Indeed, “the context in which a term is used in the asserted claim can be highly instructive.”

Id. Similarly, “[o]ther claims of the patent in question, both asserted and unasserted, can also be

valuable sources of enlightenment as to the meaning of a claim term.” Id.

       The specification “is always highly relevant to the claim construction analysis” and “is the

single best guide to the meaning of a disputed term.” Id. at 1315. “[T]he specification may reveal

a special definition given to a claim term by the patentee” or “may reveal an intentional disclaimer,

or disavowal, of claim scope by the inventor.” Id. at 1316. Thus, “the specification necessarily

informs the proper construction of the claims,” and it is “entirely appropriate for a court, when

conducting claim construction, to rely heavily on the written description for guidance as to the

meaning of the claims.” Id. at 1316–17. Notably, however, the court may “not read limitations

from the specification into claims.” Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362,

1366 (Fed. Cir. 2012). In particular, the Federal Circuit has “repeatedly warned against confining

the claims to . . . embodiments” described in the specification. Phillips, 415 F.3d at 1323.

       Courts must also consider the patent’s prosecution history, i.e., “the complete record of the

proceedings before the PTO . . . includ[ing] the prior art cited during the examination of the

patent.” Id. at 1317. Although the prosecution history “often lacks the clarity of the specification

and thus is less useful for claim construction purposes,” it can nevertheless “inform the meaning

of the claim language by demonstrating how the inventor understood the invention and whether




                                                 3
the inventor limited the invention in the course of prosecution, making the claim scope narrower

than it would otherwise be.” Id.

       In sum, “[c]laim terms are given their ordinary and customary meaning—the meaning that

they would have to a person of ordinary skill in the art in light of the specification and prosecution

history at the time of the invention.” Woods v. DeAngelo Marine Exhaust, Inc., 692 F.3d 1272,

1283 (Fed. Cir. 2012). And “[c]laim terms are properly construed to include limitations not

otherwise inherent in the term only when a patentee sets out a definition and acts as his own

lexicographer, or when the patentee disavows the full scope of a claim term either in the

specification or during prosecution.” Id. (internal quotation marks omitted); see also Aventis

Pharm. Inc. v. Amino Chems. Ltd., 715 F.3d 1363, 1373 (Fed. Cir. 2013) (“The written description

and other parts of the specification, for example, may shed contextual light on the plain and

ordinary meaning; however, they cannot be used to narrow a claim term to deviate from the plain

and ordinary meaning unless the inventor acted as his own lexicographer or intentionally

disclaimed or disavowed claim scope.”).

       Finally, the court may also rely on extrinsic evidence, i.e., “all evidence external to the

patent and prosecution history, including expert and inventor testimony, dictionaries, and learned

treatises.” Phillips, 415 F.3d at 1317. But extrinsic evidence “is unlikely to result in a reliable

interpretation of patent claim scope unless considered in the context of the intrinsic evidence.” Id.

at 1319.

III.   Analysis

       The parties seek the Court’s construction of two disputed terms, one from each patent.

Because the parties are well aware of the facts, the technology, and the posture of this case, the

Court will immediately turn to the parties’ disputes and will address each disputed term in turn.




                                                  4
         A.       “about 120 mg/day of levomilnacipran or a pharmaceutically acceptable salt
                  thereof”

         The ’598 Patent claims methods for treating major depressive disorder by administering to

the patient about 120 mg/day of levomilnacipran or a pharmaceutically acceptable salt. The

disputed term appears in Claims 1 to 8 of the ’598 Patent. A representative claim reads as follows:

                  A method for treating major depressive disorder in a patient in need
                  thereof, comprising administering to the patient about 120 mg/day
                  of levomilnacipran or a pharmaceutically acceptable salt thereof in
                  one or more sustained release oral dosage forms,

                       wherein the administering step provides a therapeutic blood
                          plasma level of levomilnacipran or pharmaceutically
                          acceptable salt thereof over approximately a twenty-four
                          hour period to treat major depressive disorder in the patient,
                          and
                       wherein the administering step provides an average maximum
                          plasma concentration (Cmax) between about 50 ng/mL and
                          about 350 ng/mL of levomilnacipran or pharmaceutically
                          acceptable salt thereof, an AUC0-∞ between about 1000
                          ng∙hr/mL and about 9000 ng∙hr/mL and a Tmax of at least 3
                          hours to the patient.”

’598 Patent, Claim 1 (emphasis added). The parties dispute the proper construction of the phrase

“about 120 mg/day of levomilnacipran or a pharmaceutically acceptable salt thereof.” (Joint Stmt.

at 4). Defendants’ proposed construction is: “about 120 mg/day of levomilnacipran or about 120

ml/day of a pharmaceutically acceptable salt of levomilnacipran.” (Id.).                         Plaintiffs’ updated

proposed construction is: “[about] 120 mg/day of levomilnacipran or a molecular weight

equivalent amount of a pharmaceutically acceptable salt of levomilnacipran.” (See D.E. No. 114

(“Pl. Resp. Br.”) at 7 (emphasis omitted)) 2. Thus, the parties dispute whether the dosage limitation,



2
          Plaintiffs’ initial proposed construction was: “approximately 120 mg/day of levomilnacipran or an equivalent
amount of a pharmaceutically acceptable salt of levomilnacipran.” (Id.). Plaintiffs subsequently made several edits
to their initial proposal, either to correct a typographic error or to respond to Defendants’ arguments. As a result, the
parties no longer dispute the word “about” in the claims. (See id. at 10–11; see also D.E. No. 211 (“Markman Hr’g
Tr.”) at 42:13–15 (counsel for Plaintiffs stating “if you want to keep ‘about’ we don’t care. The specification says
‘about’ and ‘approximately’ meaning the exact same thing.”)).


                                                           5
120 mg/day, modifies only the active moiety of the levomilnacipran salt, as Plaintiffs argue, or,

instead, modifies the overall levomilnacipran salt compound, as Defendants argue.

       According to Plaintiffs, “120 mg/day” refers to the “dosage amount or strength” in terms

of the active moiety—levomilnacipran free base. (See Pl. Open. Br. at 14). Because salt forms of

levomilnacipran generally have higher molecular weight than the free base form of

levomilnacipran, maintaining the same “dosage amount or strength” of 120 mg/day of

levomilnacipran free base would result in administering more than 120 mg of levomilnacipran salt

per day. (See id. at 11). Under Plaintiffs’ construction, for example, in the case of levomilnacipran

hydrochloride, which is the active ingredient of Fetzima®, maintaining 120 mg/day of the active

moiety would result in administering to a patient 137.8 mg of levomilnacipran hydrochloride per

day. (Id. at 12).

       Defendants, on the other hand, argue that “‘about 120 mg/day’ modifies the amount of

‘levomilnacipran’ and the amount of a ‘pharmaceutically acceptable salt thereof’ in the same way,”

because, inter alia, “the specification treats ‘levomilnacipran’ and ‘pharmaceutically acceptable

salts thereof’ as interchangeable.” (Def. Open. Br. at 11–12). Under Defendants’ construction,

the claims encompass administering the same weight of levomilnacipran free base and

levomilnacipran salts, resulting in varying amounts of active moiety admitted. For example,

Defendants’ proposed claim construction would result in administering 120 mg of levomilnacipran

hydrochloride per day, where the active moiety admitted would be 102.2 mg. (See Def. Open. Br.

at 13–15, see also Pl. Open. Br. at 16).

       The Court agrees with Plaintiffs and construes the disputed term in the ’598 patent to mean:

“about 120 mg/day of levomilnacipran or a molecular weight equivalent amount of a

pharmaceutically acceptable salt of levomilnacipran.” This construction is supported by the




                                                 6
language of the claim, the specification, the prosecution history, and the extrinsic evidence

presented in the written submissions and at the Markman hearing.

        Based on the clear language of the specification, a person of ordinary skill in the art

(“POSA”) would understand that the ’598 Patent does not discuss dosage amounts in a vacuum—

the invention encompasses “methods of treatment using these dosage forms” to achieve

therapeutical effects on patients in need. The ’598 Patent is titled “stable dosage forms of

levomilnacipran,”     which    “can   comprise     any    therapeutically    effective    amount     of

levomilnacipran.” ’598 Patent at 11:38–39 (emphasis added). The patent defines the terms

“effective amount” and “therapeutically effective amount” as “an amount or quantity of

levomilnacipran which is sufficient to elicit an appreciable biological response when administered

to a patient.” Id. at 6:9–13. More specifically, the term “‘effective amount’ and ‘therapeutically

effective amount’ refer to an amount of levomilnacipran that . . . is sufficient to effect such

treatment of one or more symptoms of the disease, disorder or condition, or an amount . . . that is

sufficient for inhibition of NE and 5-HT reuptake in a patient.” Id. at 6:13–24. The patent further

states that “the precise therapeutic dose will depend on the age, condition, weight, etc. of the patient

and the nature of the condition being treated and will ultimately be at the discretion of the attending

physician.” Id. at 6:25–28. In addition, throughout the specification, the ’598 Patent discusses the

invention in terms of “active ingredient.” See, e.g., id. 1:61–2:2; 2:32–53; 4:61–5:3; 6:29–47; 7:2–

13 & 14:19–45.

        To this end, a POSA reading the patent would understand, as Plaintiffs’ expert Pierre Blier,

M.D., Ph.D., opines, that the understanding in the pharmaceutical industry, including among

healthcare providers and pharmaceutical manufactures, is that “the strength of a drug is generally

expressed in terms of the active moiety rather than its salt form.” (D.E. No. 102-1 (“Blier Decl.”)




                                                   7
¶¶ 33 & 38–41). This is because modification of an active moiety to its salt form “does not usually

alter the therapeutical effectiveness of the active moiety.”         (Id. ¶ 35 (emphasis added)).

Relatedly, it is also industrial practice to refer to “drug products and compounded preparations

formulated with a salt of an acid or base [by] the name of the active moiety.” (Id. ¶ 39 (quoting

Pl. Open. Br. Ex. 7, United States Pharmacopeia National Formulary, vol. 1 (2008) (“USP NF1”)

at AGNPF01331609)). This practice, not only is customary, but indeed is required by the FDA.

In its Guidance for Industry on Naming of Drug Products Containing Salt Drug Substances, the

FDA states that it applies the United States Pharmacopeia (“USP”) salt policy, which provides that

“[w]hen an active ingredient in a drug product is a salt, the drug product monograph title will

contain the name of the active moiety (or neutral form), and not the name of the salt (e.g., ‘newdrug

tablets’ instead of ‘newdrug hydrochloride tablets’).” (D.E. No. 103-1, Pl. Open. Br. Ex. 6 at

AGNPF01331563; see USP NF1 at AGNPF01331608–09).

       Defendants do not dispute that it is common industry practice to name and describe the

dosage of a drug salt by its active moiety. While Defendants argue that the FDA Guidance

Dr. Blier relied on was published in 2015, after the ’598 Patent was issued on July 9, 2013 (D.E.

No. 116 (“Def. Resp. Br.”) at 5), they do not dispute that the USP policy was in place before the

issuance of the ’598 Patent, nor do they dispute that industry practice remained the same before

and after the ’598 Patent was issued. (See id., see also Markman Hr’g Tr. at 92:12–25). More

importantly, Defendants do not provide any evidence to show that a POSA reading the patent as a

whole would understand the dosage descriptions differently from the industry practice. Instead,

Defendants essentially argue that “a natural reading,” or “a plain and simple reading,” of the claims

support their construction. (Def. Open. Br. at 10 & 12). But an “ordinary meaning” of a claim

term is merely “short-hand for the appropriate connotation under the law: the meaning to a person




                                                 8
of ordinary skill in the art.” See Combined Sys., Inc. v. Defense Tech. Corp. of Am., 350 F.3d

1207, 1216 n.6 (Fed. Cir. 2003) (citing Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1325

(Fed. Cir 2002)). Absent certain established exceptions, “a natural reading” of the claim terms

cannot deviate from the “objective baseline from which to begin claim interpretation”; that is,

“how a person of ordinary skill in the art understands a claim term.” See Phillips, 415 F.3d at

1313. Fundamentally, “the descriptions in patents are not addressed to the public generally, to

lawyers or to judges,” but “to those skilled in the art to which the invention pertains or with which

it is most nearly connected.” Id. (quoting In re Nelson, 280 F.2d 172, 181 (1960)). Because

Defendants fail to rebut Plaintiffs’ construction based on the understanding of a POSA, the Court

agrees with Plaintiffs that it would be nonsensical to a POSA to understand the patent to require

admitting varying dosages or strength of levomilnacipran salt forms just to maintain the 120

mg/day overall weight of the drug compounds. Rather, a POSA reading the patent as a whole

would understand that the patent is directed at administering levomilnacipran salt at the same

dosage or strength as its free base form to achieve the same therapeutical effectiveness in patients.

       Defendants’ reliance on the prosecution history of the ’598 Patent is also misplaced.

Defendants contend that, to overcome an Office Action rejecting the claims for obviousness over

several prior art references, the patentee filed an Amendment and Response and an expert

declaration (the “Gommoll Declaration”) on January 10, 2013. (Def. Open. Br. at 14–16 (citing

Def. Open. Br. Ex. 7)). Defendants argue that, “[i]n his [d]eclaration, Dr. Gommoll states that

‘120 mg/day’ of ‘levomilnacipran hydrochloride” achieved better efficacy than other amounts

without increasing side effects.” (Id. at 15). Defendants further argue that, because the patentee

relied on the unexpected results from “120 mg/day of levomilnacipran hydrochloride,” the patent

must be construed to be commensurate in scope with these results. (Id. at 16). That, however, is




                                                 9
not an accurate representation of the Gommoll’s statement filed with the January 10, 2013

Amendment and Response.           Instead, Dr. Gommoll repeatedly stated that levomilnacipran

hydrochloride was admitted at a dosage of 120 mg/day. For example, Dr. Gommoll stated that:

                 results from a double-blind, placebo-controlled, clinical
                 investigation demonstrate that sustained release delivery of
                 levomilnacipran hydrochloride at a dosage of 120 mg/day achieved
                 higher and more robust efficacy than the lower 80 mg/day dose (see
                 table l), but without increasing (and in some instances even
                 lowering) the incidence of 12 out of the 18 measured adverse safety
                 events, including the serious, potentially even fatal, adverse safety
                 events of heart palpitations and tachycardia (see table 2).

(D.E. No. 103-2, Pl. Open. Br. Ex. 17 (“Gommoll Decl.”) ¶ 5 (underline and boldness added; italics

in original)).    Indeed, each time Dr. Gommoll discussed the amounts of levomilnacipran

hydrocholoride admitted to the patients in the clinical trial, he referred to them as “dosages” or

“doses.” (See, e.g., id. ¶¶ 4–6; 8–9 & 11–14). Nothing in the Gommoll Declaration suggests that

Dr. Gommoll’s usage of “dosage” or “dose” was inconsistent with the industry convention. Quite

the opposite, based on a clinical trial conducted using “levomilnacipran hydrochloride at a

dosage of 120 mg/day,” Dr. Gommoll stated that “[t]he patent application relates to methods for

treating major depressive disorder in patients by administering levomilnacipran in sustained

release form at a dosage of about 120 mg/day.” (Id. ¶ 4 (emphasis added)). The Gommoll

Declaration, which was accepted by the Patent Examiner, thus proves that it is a widely accepted

industry practice to name and describe the dosage of a drug salt by its active moiety, which is how

the ’598 Patent refers to the dosage amounts. See, e.g., ’598 Patent at 3:11–13, 3:17–19, 3:35–38

& 6:29–47.

       For the forgoing reasons, the Court adopts Plaintiffs’ proposed construction and finds that

the dosage limitation, 120 mg/day, refers to the active moiety of the levomilnacipran salt, rather

than the overall drug compound.



                                                  10
        B.       “relative to administration of racemic milnacipran hydrochloride”

        Milnacipran exists in the form of two optically active enantiomers: the dextrogyral

enantiomer and the levogyral enantiomer. ’879 Patent at 1:60–64. The ’879 Patent claims methods

of treatment comprising of administering to a patient whose condition may be treated by double

inhibition of serotonin and norepinephrine with a mixture of enantiomers of milnacipran

hydrochloride. A representative claim of the ’879 Patent reads as follows:

                 A method for treating a patient afflicted with a condition or disorder
                 which may be treated by double inhibition of serotonin (5-HT) and
                 norepinephrine (NE) reuptake, while limiting the risks of
                 cardiovascular disturbances and/or the risks of organ and/or tissue
                 toxicity, comprising the step of administering to the patient an
                 amount of a mixture of enantiomers of milnacipran hydrochloride
                 (Z(±)-2-(aminomethyl)-N,N-diethyl-1-
                 phenylcyclopropanecarboxamide hydrochloride), such mixture
                 being substantially pure in the dextrogyral enantiomer, effective for
                 alleviation of the condition or disorder, wherein the administration
                 of said mixture limits the risks of cardiovascular disturbances and/or
                 the risks of organ and/or tissue toxicity, relative to administration of
                 racemic milnacipran hydrochloride.

’879 Patent, Claim 1 (emphasis added). The parties dispute the meaning of the clause “relative to

administration of racemic 3 milnacipran hydrochloride,” which appears in Claims 1 to 9, 15 to 16,

and 23 to 25 of the ’879 Patent. (Joint Stmt. at 4).

        Plaintiffs’ proposed construction is: “relative to the risks of cardiovascular disturbances

and/or the risks of organ and/or tissue toxicity associated with administration of racemic

milnacipran hydrochloride.” (Id.). Plaintiffs argue the disputed term is included as “a comparator

with respect to the then-known risks associated with racemic milnacipran,” and that the claims do

not actually require administering racemic milnacipran hydrochloride to the same patient who is

administered levomilnacipran hydrochloride. (Pl. Resp. Br. at 23).


3
         “Racemic mixture” is a 50:50 mixture by weight of the dextrogyral enantiomer and the levogyral enantiomer.
See ’879 Patent at 4:25–28.


                                                       11
       Defendants, on the other hand, proposed the following construction for the disputed term:

“dependent on administering racemic milnacipran hydrochloride to the same patient.” (Joint Stmt.

at 4). Defendants also propose to combine the parties’ proposed constructions and construct the

disputed term to mean: “relative to the risks of cardiovascular disturbances and/or the risks of

organ and/or tissue toxicity associated with administering racemic milnacipran hydrochloride to

the same patient.” (Def. Open. Br. at 24). Defendants argue that the claims require that both

levomilnacipran hydrochloride and racemic milnacipran hydrochloride be administered to the

same patient, so as to assess and compare the risks associated with the two drugs. (See id. at 20).

       The Court again agrees with Plaintiffs that the disputed term does not require administering

racemic milnacipran hydrochloride to the same patient who is administered levomilnacipran

hydrochloride. This construction is compelled by the claims and specification of the ’879 Patent.

To begin, the plain language of the claim reads as a single-step method: “[a] method for treating a

patient . . . comprising the step of administering” levomilnacipran hydrochloride. ’879 Patent,

Claim 1. The word “step” in the claim is singular, not plural. Thus, contrary to Defendants’

argument, the claims cannot be read as requiring an additional step of administering milnacipran

hydrochloride or an additional step of evaluating and comparing the recited risks associated with

milnacipran hydrochloride and milnacipran hydrochloride incurred by the same patient. The Court

also agrees that the ’879 Patent’s use of the definite article “the” supports Plaintiffs’ construction

that the disputed term does not require actual administration of racemic milnacipran hydrochloride.

Specifically, the claims use “the” when referring to administration of levomilnacipran, and do not

use “the” when it refers to administration of milnacipran, indicating that the latter only “serves as

a historical comparator.” ’879 Patent Claim 1 (“wherein the administration of said mix limits

the risk. . . relative to administration of racemic milnacipran hydrochloride”) (emphasis added).




                                                 12
       In addition, nowhere does the specification describe actual administration of racemic

milnacipran hydrochloride to the same patient who is also administered levomilnacipran

hydrochloride. Instead, the specification discloses prior art that reportedly increased incidences of

cardiovascular adverse events, as well as increased organ and tissue toxicity, associated with the

administration of milnacipran. ’879 Patent at 3:1–17. The specification then explicitly discloses

that “the inventors have now discovered that, surprisingly and unexpectedly, the dextrogyral

enantiomer of milnacipran . . . induced fewer side-effects of a cardiovascular nature and less organ

and/or tissue toxicity . . . than the racemic mixture.” Id. at 3:30–39. Reasonable POSA reading

the patent as a whole would understand that the disputed term of the ’879 Patent merely refers to

known risks associated with administration of racemic milnacipran hydrochloride.

       Defendants rely on Example No. 3 in the specification and the pertinent prosecution history

to argue that, because both levomilnacipran hydrochloride and racemic milnacipran hydrochloride

were administered to the subject dogs in Example No. 3, and that the Patent Examiner partially

relied on the Example No. 3 to allow the issuance of the ’879 Patent, it follows that the claims in

the ’879 Patent also require administering of both drugs to the same patient. (See Def. Open. Br.

at 20–24). Construing otherwise, according to Defendants, would render the claims invalid as

indefinite and/or non-enabled. (Id. at 21). Defendants, again, are woefully deficient on presenting

how a POSA reading the patent as a whole would understand the disputed term in the ’879 Patent.

As Dr. Blier explains, a POSA reviewing the specification would understand that Example No. 3

“is a comparative activity of the racemic mixture versus the active enantiomer.” (D.E. No. 115-1,

Pl. Resp. Br. Ex. 37 (“Blier Depo. Tr.”) at 163:11–13). The result of Example No. 3 shows that

the impact on the dogs’ cardiovascular system “would be more limited with the levo[milnacipran

hydrochloride] than with the racemic [milnacipran hydrochloride].” (Id. at 164:17–19). Based on




                                                 13
these “well-controlled experiments,” Dr. Blier opines that the rather surprising conclusion that “the

levo[milnacipran] that carries the activity on reuptake” causes less cardiovascular side effects can

be extrapolated to humans. (Id. at 165:10–16). In other words, as understood by a skilled artisan,

Example No. 3 supports Plaintiffs’ construction because it demonstrates the relative risks

associated with these two drugs and thus obviates the need to assess such risks every time a patient

is treated. This, in turn, obviates the need to administer milnacipran hydrochloride to the same

patient every time that patient receives levomilnacipran hydrochloride. (See, e.g., Blier Decl. ¶ 57

(“clinician would not have a predetermined plan to switch a patient from one drug to another,

simply to assess the safety profile of each drug. Instead, clinical judgment based on previous

experience or historical data would be used to select the compound that would be most beneficial

to treat that patient.”)). Further, Dr. Blier credibly opines that such risk assessment is not only

unnecessary every time a patient is given levomilnacipran, it is also highly unethical. (Id. ¶ 56

(“especially for a patient with depression, discontinuing an effective medication can have

detrimental consequences. If a medication is working and the side-effects are tolerable, a clinician

would not stop treatment with that medication for the sole purpose of assessing the side[-]effect

profile of another drug in that same patient.”)). As such, a POSA reviewing the ’879 Patent would

understand that the disputed term regarding milnacipran hydrochloride is included only as a

comparator to the side effects associated with levomilnacipran hydrochloride and not an actual

step required by the patented methods of treatment.

       For the foregoing reasons, the Court adopts Plaintiffs’ proposed construction.




                                                 14
IV.    Conclusion

       The Court will construe the disputed terms as explained above. An appropriate Order

accompanies this Opinion.



Date: June 8, 2021
                                                              s/Esther Salas
                                                              Esther Salas, U.S.D.J.




                                           15
